Remark
This Office action has been issued in response to amendments filed on 11/16/2018.
With respect to “computer-readable medium” of claim 9 and 15, paragraph [0015] indicate “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,….” .

Allowable Subject Matter
	Claims 1-20 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as GRUBE (US Pub No. 20160090097) directed system, method, and computer program product for detecting, in real time, a fatigue level of a vehicle operator. Multiple physiological indicators of an individual vehicle operator can be monitored at different instances when the operator's level of fatigue is known and can be quantified. A statistical model of the vehicle operator's fatigue can be developed from the data from the multiple instances. 
The prior art of record is different than the claimed invention because in the claimed invention in response to determining that a degree of deviation of a value of a response provided by the user to the cognitive test challenge from a performance metric value of the baseline aptitude profile data meets a threshold cognitive assessment threshold, executing a corrective action that reduces a risk of loss from impaired cognitive performance in the operation of the device by the user.. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 9 and 15.  Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687